DETAILED ACTION

The following is a non-final office action is response to communications received on 03/08/2022.  Claims 1-18 are currently pending and addressed below.  Claims 3, 5-9, 16 & 17 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figs 1-3) in the reply filed on 03/08/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of additional species can be made without serious burden.  Specifically, applicant requests that Species B (Figs 4A-4B) and Species K (Fig 13) be included in examination. This is not found persuasive because the search burden was established and properly demonstrated in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Further, Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species J (Fig 12), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/08/2022.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 2 states “is formed causes the body the exhibit”.  The examiner assumes this limitation is intended to read “is formed causes the body to exhibit”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 & 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verlaan et al. (US 2021/0177466).

    PNG
    media_image1.png
    981
    729
    media_image1.png
    Greyscale

Regarding Claim 1, Verlaan teaches a device (1) comprising a body of cylindrical shape, including an upper surface (shown) and a spaced apart lower surface (shown) defining an outer wall (shown) and surface therebetween; an engagement section (shown) located on the upper surface of the body sized and shaped to engage a head of a bone fastener (20); a through hole (3) extending axially through the body between the upper surface and the lower surface thereof, the through hole being sized to receive therethrough an elongate threaded shank extending from the head of the bone fastener (Fig 4), wherein the device is formed from a material that includes at least one of: soft cadaveric allograft, hard cadaveric allograft, and synthetic bone void fillers [0061]-[0062].
Regarding Claim 2, Verlaan teaches wherein the engagement section (shown) is characterized by a concavity (Fig 4) defining a chamfer (shown) extending inwardly into the body of the graft collar to engage an a convexly shaped lower surface of the head (24) of the bone fastener (20).
Regarding Claim 4, Verlaan teaches wherein a diameter of the head of bone fastener is substantially equal to or less than a diameter of the body of the graft collar [0138].
Regarding Claim 10, Verlaan teaches wherein the material from which the graft collar is formed causes the body the exhibit a first shape at rest (Fig 2), without any eternal forces imparting any elastic deformation thereof.  
Regarding Claim 11, Verlaan teaches wherein the material from which the graft collar is formed causes the body to deform, in response to force from the head of the bone fastener during implantation of the bone fastener into a patient's bone, from the first shape to an intermediate shape (i.e., a deformed point between the first shape illustrated in Fig 2 and the final shape illustrated in Fig 4), which includes an increased diameter of the body.  
Regarding Claim 12, Verlaan teaches wherein the material from which the graft collar is formed causes the body to deform, in response to further forces from the head of the bone fastener during further implantation of the bone fastener into the patient's bone, from the intermediate shape to a final second shape (as shown in figure 4), which includes a further increased diameter of the body.
Regarding Claim 13, Verlaan teaches wherein the material from which the graft collar is formed causes the final second shape to remain in a relatively solid state (Fig 4), maintaining the achieved elastic deformation while patient healing progresses.
Regarding Claim 14, Verlaan teaches wherein the material [0061]-[0062] from which the graft collar is formed permits wicking of liquid biologics and/or absorption of a patient's blood and cells after 3Application No.: 16/782,256Attorney Docket: 980-002the bone fastener and graft collar have been implanted. 
Regarding Claim 15, Verlaan teaches the device of claim 1.  Further, Verlaan teaches a bone fastener (20) having a head (24), and an elongate threaded shank (21) extending from the head.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Törmälä et al. (US 6,248,108) and Roger (US 5,961,521) teach a device comprising a body of cylindrical shape, including an upper surface and a spaced apart lower surface defining an outer wall and surface therebetween; an engagement section located on the upper surface of the body sized and shaped to engage a head of a bone fastener; a through hole extending axially through the body between the upper surface and the lower surface thereof, the through hole being sized to receive therethrough an elongate threaded shank extending from the head of the bone fastener, wherein the graft collar is formed from a material that includes at least one of: soft cadaveric allograft, hard cadaveric allograft, and synthetic bone void fillers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258. The examiner can normally be reached Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN A DUKERT/Primary Examiner, Art Unit 3774